Citation Nr: 9909876	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-18 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of 
multiple facial bone fractures, to include fractures of the 
left and right zygoma, the left and right orbital floor, the 
maxillae, and the right mandible, currently evaluated as 10 
percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from December 
1982 to December 1985.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an evaluation in excess of 
10 percent disabling was denied for residuals, fracture left 
zygoma, left orbital floor, right orbital floor and zygoma 
with fracture of maxillae and comminuted fracture, right 
mandible, with numbness of face and right upper gum area.  

Pursuant to a January 1998 rating decision, a separate 10 
percent evaluation was granted under Diagnostic Code 8299-
8205, for paresthesia of the facial nerves manifested by 
numbness in the face and the upper gum area.  As an appeal 
has not been initiated with regard to the separate rating 
assigned for paresthesia of the facial nerves, this issue is 
not before the Board at this time.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1997).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.


FINDING OF FACT

The residuals of multiple facial bone fractures are currently 
manifested by opening of the mandible to 35 mm with no 
deviation; premature occlusal contacts on the right side; 
minimal left zygoma depression (facial asymmetry); x-ray 
evidence of previous surgery and post-operative changes 
around the mandible of the right side and both orbits; and 
complaints of an inability to masticate hard foods.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for residuals of multiple 
complex facial fractures, to include fractures of the left 
and right zygoma, the left and right orbital floor, the 
maxillae, and the right mandible.  38 U.S.C.A. §§ 1155, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.115, Diagnostic Codes 
9904, 9905 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board finds that the relevant facts have been sufficiently 
developed, and accordingly, the duty to assist the veteran, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), has been satisfied.


Medical Evidence

Private medical records show that while the veteran was on 
leave from his North Carolina duty station in January 1984, 
he sustained multiple traumas as the result of an automobile 
accident.  These traumas included fracture of the scapula, an 
open wound to the right knee, facial lacerations, and 
multiple complex facial fractures, for which he underwent 
open reduction internal wiring at Doctors' Hospital in Coral 
Gables, Florida.  The January 1984 discharge note shows final 
diagnoses which included fracture of the left zygoma, 
bilateral orbital fractures, nasal ethmoid fractures, and 
maxillary and right mandibular fractures.  

Service medical records show that the veteran was seen for 
follow up at the Camp Lejeune Primary Care Clinic, and he was 
also followed by an oral surgeon in Cherry Point, North 
Carolina.  A January 1984 service medical record shows 
diagnoses which included the following:  fracture, displaced 
right angle mandible, reduced, internal wire fixation in 
place; fracture, displaced, left zygoma, internal wire 
fixation; fracture, non-displaced, right zygoma, internal 
wire fixation; and fracture, maxilla, Lefort II, internal 
wire suspension.  It was also noted that circumandibular wire 
was also in place, and all fractures seemed to be well 
reduced. 

Pursuant to a rating action of November 1986, service 
connection was granted for residuals of fracture to the left 
zygoma, left orbital floor, right orbital floor, and right 
zygoma, with fracture of the maxillae and comminuted fracture 
of the right mandible with numbness of the face and right 
upper gum area.  At that time, an evaluation of 10 percent 
was assigned for this disability under Diagnostic Code 9904-
5299.  Service connection was also granted for additional 
injuries sustained in the automobile accident, to include the 
residuals of right clavicle fracture, a left knee injury, 
residuals of nasal septum fracture, residuals of a right knee 
laceration (scarring), residuals of a tracheotomy (scarring), 
and facial scars.  

The report of a December 1986 VA examination shows that the 
veteran complained of numbness in his face, involving the 
infraorbital areas (more on the right than on the left side), 
the right cheek area, the area adjacent to the right lip, and 
the upper gum area.  He also reported that in 1984, he had 
undergone a nasal septotomy at the Naval Hospital in Camp 
Lejeune.  The report shows a diagnosis of status post 
automobile accident, resulting in fractures of the left 
zygoma, left orbital area, right orbital area, and zygoma, 
with a fracture of maxillae and comminuted fractures of the 
right mandible with residual numbness of the face and upper 
gum areas.  

In June 1995, the veteran was afforded a VA examination, and 
the report shows that he complained of numbness in his face 
and some difficulty in chewing at times.  On physical 
examination, there was no loss of tissue and no muscle 
penetration.  Scars were noted at the bridge of the nose and 
below the left eye, and the examiner indicated that these 
scars were almost invisible and were not particularly 
sensitive or tender.  No adhesions were noted, and no damage 
to tendons was found.  There was some numbness in the upper 
lip area, mainly on the right side, and muscle strength was 
described as normal.  No evidence of pain was noted.  With 
regard to specific evaluation of bones, the examiner 
indicated that there was no swelling or deformity, and there 
was no angulation, no false motion, no shortening, and no 
intra-articular involvement.  

The report indicates that an x-ray examination of the sinuses 
and the mandible showed evidence of previous surgery around 
the mandible of the right side and both orbits with 
postoperative changes.  No acute bone changes were seen.  
Mucoperiosteal thickening of both maxillary sinuses was 
noted.  The report shows the following diagnoses:  1.  status 
post surgical procedures for fracture of the mandible, left 
zygoma, left orbital floor, and right orbital floor; some 
initial numbness on the right side, and 2.  chronic maxillary 
sinusitis.  

In November 1995, the veteran was afforded a VA dental 
examination, which was conducted by a VA oral surgeon.  The 
examination report shows that the veteran complained of 
continuous frontal headaches with occasional nausea episodes.  
He also reported an inability to masticate hard foods and he 
described pain associated with the right temporomandibular 
(TM) joint.  It was noted that he required an occlusal 
acrylic splint to be used at all times, except when eating, 
to alleviate headaches.  

Objective findings included an opening popping sound and 
crepitation over the right TM joint when opening.  There was 
tenderness over the right masseteric muscle.  With regard to 
the mandible, no deviations were noted and opening was 
described as good at 35mm.  Premature occlusal contacts were 
noted on the right side when closing, and the examiner also 
noted residual left zygoma depression-facial asymmetry 
(minimal).  There was paresthesia of the right and left 
infraorbital nerves and the right mental nerve, and there was 
deviation of the nasal septum to the left side.  Residual 
scars noted on examination included a 4 cm scar on the dorsum 
of the right nose, a 3 cm scar in the pretracheal region, a 3 
cm scar in the right mental region, and 2 cm scars over the 
right and left eyebrows.  

With regard to the disability effect on everyday activities, 
it was noted that the veteran experienced constant frontal 
headaches, sometimes producing nausea, which interfered with 
concentration, reading, and studying.  Chronic depression and 
crying spells were also noted, as well as ancillary problems 
as a result of the dental condition, to include that he was 
unable to masticate a normal diet (hard foods).  

The examiner indicated that panoramic radiograph of the jaws 
showed evidence of right and left mandibular condyle 
deformities suggesting previous old fractures with 
irregularities of the right condylar head, probably secondary 
to degenerative changes of the joint.  Metallic wire loops 
were also noted in the orbital and right mandibular regions.  

The report shows the following diagnoses:  1.  chronic 
frontal headaches with episodes of nausea (migraine headaches 
??); 2.  myofascial pain syndrome; 3.  temporomandibular 
joints dysfunction syndrome; 4.  residual scars, face and 
neck; 5.  paresthesia right and left infraorbital nerves and 
right mental nerve; and 6.  left facial asymmetry (minimal 
depression of left zygoma).  

An August 1996 VA medical records shows that the veteran 
sought treatment for headaches.  He reported a history of 
chronic TM joint pain and occasional migraine- like headaches 
with photophobia.  He indicated that the pain was the 
"worst" when he was sleeping with the left side of his head 
against the pillow.  The report shows a notation of decreased 
pinprick in the face-not a segmental distribution, and the 
examination was positive for left hemifacial spasms.  There 
were no other focal changes.  There was increased muscle bulk 
in the left masseter.  An impression of post-traumatic facial 
pain with left hemifacial spasm and TM joint component was 
given.  

The report of an April 1997 neurological examination shows 
that the veteran was referred by the dental clinic for 
evaluation of headaches.  It was noted that he was involved 
in a motor vehicle accident in 1984 with subsequent TM 
joint/facial pain and headaches, and he was being treated 
with dental splint therapy.  A May 1997 VA medical record 
shows that the veteran sought treatment for mood swings and 
headaches.  On neurological examination, cranial nerves II-
XII were intact with chronic decreased sensation of the nose 
and cheeks, and left mouth droop was noted with smiling.  
Examination was positive for "twitch" of the left eye.  An 
assessment of migraine headaches with some residual facial 
numbness/weakness was given.  

In September 1997, the veteran was afforded a hearing before 
a hearing officer at the St. Petersburg RO.  He testified 
that he was experiencing pain and headaches everyday as a 
result of his facial trauma.  He also indicated that he was 
having problems with chewing and his bite, as he could not 
eat steak or any hard items of that nature.  The veteran 
described twitching around his eye, which he indicated was 
due to trauma to his face.  He stated that he was seeing a VA 
neurologist about his headaches and due to TMJ, which was a 
joint disorder.  The veteran reported that his face is 
asymmetrical (not straight) since the accident.  According to 
the veteran, he is treated for this problem quite often by 
VA, and some of the medications given to him had caused 
adverse effects.  

The veteran further testified that as a result of jaw pain, 
he can only open his jaw so far.  He reported that he cannot 
eat an apple, and his diet consists mainly of soft-type 
foods.  He indicated that his doctors had told him that the 
temporomandibular joint was degenerative, and he stated that 
he would probably end up with plastic joints there or 
something.  He also described face numbness and he indicated 
that he cannot feel a razor or hot and cold in the area of 
his facial scarring.  The veteran stated that VA had only 
given him 10 percent for his lower jaw, and he was asking for 
the maximum for his maxilla, as he was not even rated for 
that and he believed it was severely displaced.  The veteran 
also testified that he last worked about a year before, in 
tree service, but that his disability had affected his 
employment through limitations on his body, headaches, and 
the ability to concentrate.  

In July 1998, the veteran was afforded a VA neurological 
disorders examination in conjunction with his claim for 
service connection for headaches, as secondary to the 
multiple complex facial traumas sustained during the 1984 
motor vehicle accident.  The report shows that he presented 
for evaluation of headaches and paresthesias in his face and 
nerves.  He described daily, constant headaches which started 
in the midfrontal region and radiate to his temple sides 
bilaterally.  He also reported numbness at the tip of his 
nose and numbness under his eyes bilaterally, with radiation 
to the cheeks.  He also indicated that he had difficulty 
controlling his jaws at times, but no difficulty speaking or 
eating.

On physical examination, he had a spontaneous left-sided 
greater than right-sided facial myokymia.  His face was 
otherwise equal.  Sensation was decreased in the left V2 and 
V3 distribution.  It was noted that masseter motor function 
seemed intact.  It was the examiner's assessment that the 
veteran's headaches were most likely musculoskeletal in 
nature and/or related to TMJ syndrome.  It was noted that his 
facial nerve function seemed to be "dysregulated," resulting 
in facial myokymia, which was of a moderate to severe degree 
causing a cosmetic disfiguration.  

Pursuant to an August 1998 rating action, service connection 
was granted for headaches (10 percent disabling) and for a 
depressive disorder (30 percent disabling), as secondary to 
the service-connected disability of residual fracture left 
zygoma, left orbital floor, right orbital floor, and zygoma 
with fracture of maxillae, and comminuted fracture right 
mandible.  At the present time, the veteran's has a combined 
disability evaluation of 60 percent.  With the exception of 
residuals of a left inguinal hernia repair (evaluated as 0 
percent disabling), all of his service-connected disabilities 
are related to the 1984 motor vehicle accident.   


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Initially, the Board notes that the residuals of the multiple 
facial traumas sustained by the veteran in the 1984 motor 
vehicle accident are manifested by symptomatology which 
includes scarring, facial nerve impairment, and chronic 
headaches associated with temporomandibular joint 
dysfunction.  Service connection has been granted for each of 
these residuals as separate disabilities and individual 
ratings have been assigned.  At the present time, disfiguring 
facial scars are evaluated as 10 percent disabling under 
Diagnostic Code 7800; paresthesia of the facial nerves is 
evaluated as 10 percent disabling under Diagnostic Code 8299-
8205; and headaches are evaluated as 10 percent disabling 
under Diagnostic Code 8199-8100.  

In light thereof, the symptomatology associated with the 
above-noted residuals of the 1984 motor vehicle accident 
injuries are not for consideration in the instant claim.  The 
Board has based its decision in this claim solely on the 
symptomatology which can be associated with the residuals of 
multiple complex facial fractures, to include fracture of the 
left and right zygoma, the left and right orbital floor, the 
maxillae, and the right mandible.  

The criteria for evaluation of dental and oral conditions are 
set forth in the Schedule
in 38 C.F.R. § 4.150 (1998).  Diagnostic Code 9904 pertains 
to mal-union of the mandible, and evaluations are provided 
based on the degree of displacement, whether slight (zero 
percent disabling), moderate (10 percent disabling), or 
severe (20 percent disabling.)  Ratings are dependent upon 
the degree of motion and the relative loss of masticatory 
function.  

Diagnostic Code 9905 pertains to limited motion of the 
temporomandibular articulation, and evaluations are provided 
based on the demonstrated inter-incisal range:  31-40mm (10 
percent disabling); 21-30mm (20 percent disabling); 11-20mm 
(30 percent disabling) and 0-10mm (40 percent disabling).  

The criteria for malunion or nonunion of the maxilla are set 
forth in Diagnostic Code 9916, which provides an evaluation 
of 10 percent disabling based on moderate displacement and an 
evaluation of 30 percent disabling based on severe 
displacement.  

Having reviewed the record, the Board has determined that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 10 percent disabling is warranted 
for the residuals of fractures to the maxillae, right 
mandible, left and right orbital floors, and left and right 
zygoma.  Specifically, a higher evaluation would require 
evidence of severe bone displacement with a corresponding 
degree of loss of motion and masticatory impairment.  

At the time of the November 1995 dental evaluation, 
examination of the mandible showed no deviations and the 
opening was described as good at 35 mm, which equates to an 
evaluation of 10 percent disabling under Diagnostic Code 
9905.  The report of the June 1995 bones examination shows 
that there was no swelling or deformity, and there was no 
angulation, false motion, shortening, or intra-articular 
involvement.  In the Board's view, therefore, the objective 
evidence does not demonstrate that the residuals of multiple 
facial bone fractures are currently manifested by 
displacement, loss of motion, or masticatory impairment which 
is of such a degree as to warrant an evaluation in excess of 
10 percent disabling.  

The Board notes that the objective findings at the time of 
the recent November 1995 rating examination included 
premature occlusal contacts on the right side when closing 
and residual left zygoma depression/facial asymmetry which 
was characterized as minimal.  It was also noted that the 
veteran had indicated an inability to masticate hard foods 
and he described pain associated with the temporomandibular 
joint.  X-rays, taken in June 1995, demonstrated evidence of 
previous surgery around the mandible of the right side with 
postoperative changes, and no bone changes were seen.  In the 
Board's view, this evidence does not demonstrate the 
manifestation of severe displacement or functional impairment 
as a result of the multiple facial fractures.  Rather, the 
overall disability picture is indicative of a moderate degree 
of displacement and masticatory impairment, for which an 
evaluation of 10 percent disabling is contemplated under 
Diagnostic Codes 9905.  

As there is no objective evidence of loss or non-union of the 
mandible, the Board finds no basis for application of the 
criteria provided by Diagnostic Codes 9901, 9902, or 9903.  
The Board notes that radiographs of the jaw, taken in 
November 1995, revealed evidence of right and left mandibular 
condyle deformities, suggesting previous old fractures with 
irregularities of the right condylar head, probably secondary 
to degenerative changes of the joint.  However, the Board 
finds that there is no evidence of loss of the condyloid 
process on either one or both sides which would warrant 
application of a 30 percent disability evaluation under 
Diagnostic Code 9908.  

At the time of his September 1997 hearing, the veteran 
indicated his belief that his maxilla is severely displaced 
and that as no rating has been assigned for the maxilla, a 
higher evaluation is warranted therefor.  However, the 
reports of VA bone and dental examinations, conducted in June 
1995 and November 1995, respectively, show no evidence of 
maxillary abnormalities, to include non-union or mal-union of 
the maxilla.  Thus, the objective evidence does not support 
the assignment of an evaluation in excess of 10 percent 
disabling under Diagnostic Code 9916.  

For the reasons stated above, the Board has concluded that 
the schedular criteria have not been met for an evaluation in 
excess of 10 percent disabling for the residuals of multiple 
facial bone fractures, to include the right and left orbital 
floor, the right and left zygoma, the maxillae, and the right 
mandible.  The Board finds that the preponderance of the 
evidence is against a finding that an increased evaluation is 
warranted, and accordingly, the veteran's claim is denied.  


ORDER

An evaluation in excess of 10 percent disabling is denied for 
residuals of multiple facial bone fractures, to include 
fractures of the left and right zygoma, the left and right 
orbital floor, the maxillae, and the right mandible.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

